MARING, Justice,
concurring and dissenting.
[¶ 31] I concur in parts III and V of the majority opinion.
[¶32] With regard to part IV of the majority opinion, I concur in the majority opinion’s conclusion that the trial court’s findings of both economic and non-economic fault of Datz are supported by the evidence and not clearly erroneous. However, I continue to be of the view that non-economic fault that does not impact the marital estate or does not impact the economic status of the parties should not be considered in property distribution. Rebel v. Rebel, 2013 ND 116, ¶26, 833 N.W.2d 442 (Maring, J., concurring). The present case is unusual in that it was not tried on the grounds of irreconcilable differences, but on the grounds of adultery. In addition, there is overwhelming evidence in this divorce that Datz committed economic waste by spending marital funds on his girlfriend for jewelry and trips and the trial court concluded “[Dosch] should be compensated for [Datz’s] economic misconduct in the amount of $50,000.”
[¶ 33] I respectfully dissent from part II of the majority opinion. I would affirm the trial court’s finding that the best interest and welfare of the children would be for Dosch to have primary residential responsibility. The trial court spent two and a quarter pages addressing the best interest factors set forth in N.D.C.C. § 14-09-06.2(1). The majority opinion quotes the findings of the trial court verbatim in paragraph 11 of its opinion, but never the best interest factors. The best interest factors are:
a. The love, affection, and other emotional ties existing between the parents and child and the ability of each parent to provide the child with nurture, love, affection, and guidance.
b. The ability of each parent to assure that the child receives adequate food, clothing, shelter, medical care, and a safe environment.
c. The child’s developmental needs and the ability of each parent to meet those needs, both in the present and in the future.
*608d. The sufficiency and stability of each parent’s home environment, the impact of extended family, the length of time the child has lived in each parent’s home, and the desirability of maintaining continuity in the child’s home and community.
e. The willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child.
f. The moral fitness of the parents, as that fitness impacts the child.
g. The mental and physical health of the parents, as that health impacts the child.
h. The home, school, and community records of the child and the potential effect of any change.
i. If the court finds by clear and convincing evidence that a child is of sufficient maturity to make a sound judgment, the court may give substantial weight to the preference of the mature child. The court also shall give due consideration to other factors that may have affected the child’s preference, including whether the child’s preference was based on undesirable or improper influences.
j. Evidence of domestic violence. In determining parental rights and responsibilities, the court shall consider evidence of domestic violence. If the court finds credible evidence that domestic violence has occurred, and there exists one incident of domestic violence which resulted in serious bodily injury or involved the use of a dangerous weapon or there exists a pattern of domestic violence within a reasonable time proximate to the proceeding, this combination creates a rebuttable presumption that a parent who has perpetrated domestic violence may not be awarded residential responsibility for the child. This presumption may be overcome only by clear and convincing evidence that the best interests of the child require that parent have residential responsibility. The court shall cite specific findings of fact to show that the residential responsibility best protects the child and the parent or other family or household member who is the victim of domestic violence....
k. The interaction and interrelationship, or the potential for interaction and interrelationship, of the child with any person who resides in, is present, or frequents the household of a parent and who may significantly affect the child’s best interests. The court shall consider that person’s history of inflicting, or tendency to inflict, physical harm, bodily injury, assault, or the fear of physical harm, bodily injury, or assault, on other persons.
l. The making of false allegations not made in good faith, by one parent against the other, of harm to a child as defined in section 50-25.1-02.
m. Any other factors considered by the court to be relevant to a particular parental rights and responsibilities dispute.
N.D.C.C. § 14-09-06.2(1)(a)-(m). Applying these factors to the findings of the trial court, it is clear the trial court made findings specifically on factor a, the love, affection and other emotional ties between parents and child and the ability of each parent to provide the child with nurture, love, affection, and guidance; factor b, the ability of each parent to assure that the child receives adequate food, clothing, shelter, medical care, and a safe environment; factor c, the child’s developmental *609needs and the ability of each parent to meet those needs, both in the present and in the future; factor d, the sufficiency and stability of each parent’s home environment, the length of time the child has lived in each parent’s home, and the desirability of maintaining continuity in the child's home and community; factor (f), the moral fitness of the parents, as that fitness impacts the child; factor j, evidence of domestic violence; and factor k, the “interaction and interrelationship ... of the child with any person who resides in, is present, or frequents the household of a parent and who may significantly affect the child’s best interests”; and factor m, any other factors considered by the court to be relevant to a particular parental rights and responsibilities dispute. With regard to factor m, the trial court found “[Datz’s] whereabouts have been somewhat a mystery. His work schedule (which was submitted to [the] court as an exhibit) clearly shows that during points of time he has been working overnights, long days and on weekends at St. Alexius. Kurt would disappear at times.” The trial court concluded: “[t]he children need stability and someone they can count on; this is Helen [Dosch].” Additionally, the trial court found: “[Datz] simply has not been truthful to the court”; and “[Datz] has been generally deceitful with the court and [Dosch].”
[¶ 34] This Court has never held that the trial court must address every piece of testimony and evidence. What this Court has said is that in deciding primary residential responsibility the trial court must decide on the best interests and welfare of the children and must consider all of the factors under N.D.C.C. § 14-09-06.2(1). Reeves v. Chepulis, 1999 ND 63, ¶ 10, 591 N.W.2d 791. Here, the trial court specifically stated its findings did not specifically set out the factors in N.D.C.C. § 14-09-06.2(1), but it believed there was enough detail to have addressed the factors. The trial court’s statement indicates to me that it “considered all the factors.”
[¶ 35] Our Court, additionally, has stated “a separate finding is not required for each statutory factor,” and “the court’s findings should be stated with sufficient specificity so that we can understand the factual basis for its decision.” Id. I am of the opinion the trial court’s findings are stated with sufficient specificity for this Court to understand the factual basis for its opinion. Further, the only child remaining a minor is K.D., who is now 17 years of age. Remanding this case back to the trial court for findings to be categorized under each factor heading is form over substance in this case.
[¶ 36] Finally, I disagree with the majority’s analysis of domestic violence in this context. The trial court found that the domestic violence evidence did not rise to the level of the rebuttable presumption: use of a dangerous weapon, one incident that resulted in serious bodily injury or a pattern of domestic violence within a reasonable time proximate to the proceeding. See N.D.C.C. § 14-09-06.2(1)(j). The trial court held: “[Dosch] did not use a dangerous weapon, [Datz] did not sustain any serious bodily injury accordingly, and there is no pattern of domestic violence by [Dosch].” In Reeves, this Court held: “[Karen Chepulis] argues, however, a trial court must make specific factual findings even when the evidence of domestic violence does not rise to the level of triggering the presumption, and the trial court’s failure to do so compels reversal. We disagree.” 1999 ND 63, ¶ 13, 591 N.W.2d 791. “When a trial court addresses whether or not evidence of domestic violence triggers the presumption under N.D.C.C. § 14-09-06.2(1)(j), we require the court to make specific and detailed findings regarding the effect the allegations of domestic *610violence have on the presumption.” Id. at ¶ 14. Our Court held: “While the trial court failed to specifically address the allegation in its factual findings, we do not require a separate finding for each statutory factor under N.D.C.C. § 14-09-06.2 provided we can understand the factual basis for the court’s decision.” Id. at ¶ 16. Here, the majority opinion recités testimony of Datz that Dosch “frequently” had punched him and Dosch had confronted Datz in a hallway and scratched him; however, the trial court made several findings that Datz was not credible on numerous matters and had not been truthful to the trial court. The one incident of domestic violence discussed by the trial court was confirmed by law enforcement and an eye witness. I can understand the basis of the trial court’s decision.
[¶ 37] I conclude the trial court’s finding that the best interests of the children would be best served by awarding Dosch primary residential responsibility is clearly not erroneous, and I would affirm.
[¶ 38] MARY MUEHLEN MARING.